Beport of Committee. — Stephen Todd Awaeded Seat.
In Assembly, January, 1822.
Mr. Pinch, from the committee on privileges and elections, to whom was referred the petition of Stephen Todd, contesting the seat of Christopher P. Bellinger of the county of Herkimer, reported : That the committee having investigated the claim of the said Stephen Todd to be admitted to his seat, as a member of this House, in the place of the said Christopher P. Bellinger, who was returned by the clerk of the county of Herkimer, as duly elected; that Mr. Bellin-ger and Mr. Todd appeared before the committee, in pursuance of notice given them ; that from the documents referred to the said com: mittee, it appears that of the whole number of votes given in said county at the last election for member of the Assembly, excepting the votes of the towns of Bussia, Winfield and Danube, the saic| Christopher P. Bellinger had one thousand five hundred and twenty-six votes, and that the said Stephen Todd had one thousand five *46hundred and twenty-three votes;, that in the town of Russia the said Christopher R. Bellinger had fifty-seven votes, and the said Stephen Todd had ninety-six votes, which votes were rejected, the return not being dated; that in the town of Danube the said Chris--topher P. Bellinger had one hundred and sixty-one votes, and the said Stephen Todd*had two hundred and two votes, which were returned to the clerk’s office of said county as given for Stephen Tood; that in'the town of Winfield the said Christopher P. Bellin-ger had sixty-one votes, and the said Stephen Todd had one hundred and twenty-one votes; that the clerk of said county wholly rejected the returns of the said town of Winfield, which is in the words and figures following, to wit:
ELECTION EOR AsSEMBLT, 1821, ) Herl&imer County, j
A statement of votes taken at the anniversary election in the town of Winfield, county of Herkimer, commencing on the last Tuesday of April, one thousand,eight hundred and twenty-one, and continued by adjournment the two succeeding days.
Robert Shoemaker, for Assembly, one hundred and twenty-one votes. ‘
Simeon Ford, for Assembly, one hundred and nineteen votes.
Stephen Todd, for Assembly, one hundred and twenty votes.
Christopher P. Bellinger, for Assembly, sixty-one votes.
Jonas Cleland, for Assembly, sixty-one votes.
Sherman Wooster, for Assembly, sixty-one votes.
We certify the above to be a correct and true statement and estimate of the votes taken at the above election.
Given under our hands, at Winfield, this twenty-sixth day of April, 1820.
MATI-IEW KEITH,
CHARLES REID,
BARKEN SMITH,
SHULER FISHER,
ABR. WOODRUFF,

Inspectors of Election.

. That the committee are unanimously of opinion that the said return ought tó have been received and allowed by the clerk of the said county, in calculating and deciding who were duly elected from the said county, members of this House.
*47It also appears that if the said return of Winfield was wholly rejected, and the votes which were given for the said Stephen Todd,, in the town of Danube, but through the inattention of the inspectors of said town returned as given for Stephen Tood, "were allowed to the said Stephen Todd, that then he would be entitled to his seat.
The committee are, therefore, unanimously of opinion that the seat of Christopher P. Bellinger should be vacated, and that the said petitioner be admitted as a member of this House; thereupon,
On motion of Mr. Pinch,
Resolved, That Stephen Todd ought to be admitted to take his seat ás a member of this House of Assembly, duly elected in the county of Herkimer, in the room of Christopher P. Bellinger the sitting member, and that the seat of the said Christopher P. Bellinger, the sitting member, be vacated. Thereupon, Mr. Stephen Todd, who was declared a member of Assembly, elected in and for the county of Herkimer, appeared in the Assembly, Chamber, was, duly qualified, and took his seat.
Assembly Journal, 1822, pages 37, 38, 39.